DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 10/14/2020 is acknowledged.  Claims 1, 5, 7, 9, and 17 were amended, and claim 2 was cancelled.
Claims 1, 3-7, and 9-18 are currently pending, with claim 18 withdrawn as non-elected subject matter.
	Claims 1, 3-7, and 9-17 are under examination.


Information Disclosure Statement
	The information disclosure statement filed on 10/14/2020 has been fully considered.


Drawings
As discussed on pages 2-3 of the office action mailed on 6/23/2020, the drawings submitted on 11/30/2018 comprise color drawings.  Specifically, Figures 3, 8, 9, and 15 are color drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Withdrawn Objections and Rejections
	1.  The objections to claims 1, 2, 4, 7, 9, and 17, for the reasons set forth on page 3 of the office action mailed on 6/23/2020, are withdrawn in view of the amendments to the claims.

	2.  The rejection of claims 1, 3-7, and 9-17 under 35 U.S.C. 102 as being directed to a judicial exception, as set forth on pages 3-7 of the office action mailed on 6/23/2020, is withdrawn in view of Applicants’ amendments to independent claim 1 to recite that the mammal is treated “when determined to be at risk of AKI”.  This limitation is sufficient to integrate the recited judicial exception(s) into a practical application of said exception(s), and therefore the rejection is withdrawn.

	3.  The rejections of claims 1, 3-7, and 9-17 under 35 U.S.C. 112(b) as being indefinite for the reasons set forth on pages 8-10 of the office action mailed on 6/23/2020, are withdrawn in view of the amendments to the claims.


Maintained Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7 and 9-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Miklaszewska et al (Adv. Clin. Exp. Med., May-June 2013, 22(3):377-386, of record), in view of Oezkur et al (BMC Cardiovascular Disorders, Sept. 2014, 14:117, of record), in view of Liu et al (Critical Care, July 2009, 13(4): R104, of record), and further in view of Haase et al (Crit. Care Med., 2009, 37(1):39-47, of record), as set forth on pages 12-19 of the office action mailed on 6/23/2020.


Claim 1 is directed to a method for diagnosing and treating a mammal at the risk of acute kidney injury (AKI) following cardiac surgery comprising detecting in a biological sample from the mammal a sample value for: (a) IL-6 (interleukin-6) concentration or for the ratio of IL-6 concentration to IL-10 (interleukin-10) concentration and (b) hFABP (heart-type fatty acid binding protein) concentration, pre-operatively within 2-4 months before surgery and/or within 3 days post-operatively;
comparing the sample values to corresponding reference values for IL-6 or for the ratio of IL-6 concentration to IL-10 concentration and for hFABP concentration in a control population having the same or similar cardiac surgery and no AKI;
determining that the mammal is at risk of acute kidney injury following cardiac surgery if the sample values are equal to or greater than the corresponding reference values;


Claim 3 is directed to the method of claim 1, wherein a concentration of IL-6 which is greater than about three times that of IL-10 in the biological sample from the mammal pre-operatively is indicative of risk of acute kidney injury following cardiac surgery.

Claim 4 is directed to the method of claim 1, wherein the sample values are obtained within 60 days pre-operatively.

Claim 5 is directed to the method of claim 1, wherein the mammal is a human greater than 18 years old and the ratio of IL-6 concentration to IL-10 concentration and hFABP concentration are detected pre-operatively or post-operatively.

Claim 6 is directed to the method of claim 1, wherein the mammal is a human that is 18 years old or less and IL-6 concentration is detected pre-operatively and hFABP is detected pre-operatively or post-operatively.

Claim 7 is directed to the method of claim 1, wherein the concentration of IL-6 and hFABP are detected and compared to corresponding reference values to determine risk of AKI.

Claim 9 is directed to the method of claim 1, wherein the concentration of hFABP and ratio of IL-6 concentration to IL-10 concentration are detected and compared to corresponding reference values to determine risk of AKI.

Claim 10 is directed to the method of claim 1, wherein the sample values for IL-6 or for the ratio of IL-6 concentration to IL-10 concentration and for hFABP concentration are determined to be at least 20% greater than the corresponding reference values.

Claim 11 is directed to the method of claim 1, wherein the pre-operative reference value for hFABP is at least about 3 ng/mL, and the post-operative reference value for hFABP is at least about 20 ng/mL.

Claim 12 is directed to the method of claim 1, wherein the pre-operative reference value for IL-6 is at least about 2 pg/mL, or the post-operative reference value for IL-6 is at least about 100 pg/mL.

Claim 13 is directed to the method of claim 1, wherein the pre-operative reference value for IL-6:IL-10 is at least about 1.8, or the post-operative reference ratio for IL-6:IL-10 is at least about 2.

Claim 14 is directed to the method of claim 11, wherein the pre-operative reference value for hFABP is at least about 5 ng/mL, or the post-operative reference value for hFABP is at least about 40 ng/mL.

Claim 15 is directed to the method of claim 12, wherein the pre-operative reference value for IL-6 is at least about 5 pg/mL, or the post-operative reference value for IL-6 is at least about 200 pg/mL.

Claim 16 is directed to the method of claim 1, wherein the pre-operative reference value for IL-6:IL-10 is at least about 2, or the post-operative reference ratio for IL-6:IL-10 is at least about 8.5.

Claim 17 is directed to the method of claim 1, wherein the sample values for IL-6 or the ratio of IL-6 concentration to IL-10 concentration and hFABP concentration are detected using an immunoassay, or is determined based on a determination of the amount of nucleic acid encoding IL-6, IL-10 and hFABP using a PCR-based technique.


Miklaszewska teaches that IL-6 is a biomarker for AKI in children after cardiac surgery (see abstract), and specifically teaches detection of IL-6 in blood samples from children before (0 hours) and within 3 days post-operatively, specifically 2, 6, 12, 18, and 24 hours after cardiac surgery (see abstract; Materials and Methods – p. 379), and comparison of IL-6 levels to of cardiac surgery patients with AKI (i.e. “AKI1) to cardiac surgery patients without AKI (i.e. “AKI0”) (p. 378, 2nd column,2nd paragraph of “Materials and Methods”).  Miklaszewska showed that subjects who developed AKI after cardiac surgery (i.e. “AKI1” subjects) had higher IL-6 levels compared to cardiac surgery patients who did not develop AKI (i.e. “AKI0” subjects) (see Tables 2 and 3).
Similarly, Liu also shows that increased IL-6 levels correlated with development of cardiac surgery-associated AKI (abstract; Fig. 1).  Specifically, Liu measured IL-6 in blood samples from cardiac surgery patients at 0, 2, 12, and 24 hours post-surgery (p. 2, 2nd column – p. 3, 1st column, “Study procedures”, “Flow cytometry and enzyme-linked immunoassay (ELISA) determination for serum cytokines”).  Liu showed that IL-6 levels were increased at 2, 12, and 24 hours post-surgery in patients who developed AKI as compared to patients who did not develop AKI (Fig. 1).  Liu also showed subjects who developed AKI had higher IL-6 levels at the time of surgery as compared to those who did not develop AKI nd column, “Serum cytokine levels and AKI”).
Miklaszewski and Liu are silent with respect to measurement of hFABP.
However, Oezkur teaches methods for predicting the risk of AKI in patients following cardiac surgery, wherein said methods comprise determining pre-surgical (after induction of anasthesia) and post-surgical (6, 24, and 48 hours post-surgery) levels of hFABP in blood samples from said cardiac surgery patients, and comparing levels of hFABP in cardiac surgery patients who developed AKAI to cardiac surgery patients who did not develop AKI.  Oezkur showed that the pre-surgical levels of hFABP were higher in cardiac surgery patients who subsequently developed AKI as compared to those who did not develop AKI (see abstract; Table 1), and therefore pre-surgical hFABP levels correlate with development of AKI after cardiac surgery.
Miklaszewski, Liu, and Oezkur are silent with respect to treatment of a subject at risk of AKI by administering one of furosemide, bicarbonate, desmopressin, or estrogen.  However, Haase discloses that sodium bicarbonate was effective for treatment acute kidney injury in subjects following cardiac surgery.  Haase showed that administration of sodium bicarbonate after cardiac surgery lowered serum creatinine levels (a marker for acute kidney injury) as compared to subjects receiving sodium chloride as a control (abstract; Fig. 1, Fig. 2).  Haase also showed that sodium bicarbonate treatment reduced other markers of kidney injury, including urinary neutrophil gelatinase-associated lipocalin (NGAL) (Fig. 4).  

With respect to claims 1, 7, and 9, it would have been prima facie obvious as of the filing date of the instant invention to apply the teachings of Miklaszewski, Liu, and Oezkur in order to provide a method of diagnosing a subject at risk of developing AKI after cardiac surgery by detecting the levels of IL-6 or IL-6:IL-10 ratio and hFABP in said subject within 2-4 months before surgery and/or post-operatively within 3 days, wherein increased levels of these biomarkers relative to a control subject indicates a risk of developing AKI, and then applying the teachings of Haase in order to treat a subject identified as being at risk of AKI.  One of ordinary skill would have known, via the teachings of Miklaszewski and Liu, that pre- and post-operative levels of IL-6 and/or an increased IL-6:IL-10 ratio (relative to subjects that did not develop AKI) are indicative of increased AKI risk, while Oezkur shows that increased pre-operative hFABP levels, relative to subject that did not develop AKI, correlate with AKI risk.  A skilled artisan would have immediately recognized that the cardiac surgery subjects who did not develop AKI could serve as reference controls, and the skilled artisan could have easily determined reference values for IL-6 and hFABP from this population, wherein the measured IL-6 and hFABP levels in a test subject were compared to these 
  A skilled artisan would therefore have reasonably expected that measuring increased levels of IL-6 or an IL-6:IL-10 ratio in combination with hFABP, relative to levels from control subjects who did not develop AKI, would indicate that a cardiac surgery subject is at increased risk of developing AKI, and could be effective treated by the methods of Haase.
Furthermore, no more than routine skill would have bene required to apply the teachings of Miklaszewski, Liu, and Oezkur with the teachings of Haase, since these references would have provided effective biomarkers for assessing risk of developing AKI after cardiac surgery, as well as an effective method of treating a subject identified as having or at risk of developing AKI.  Thus, it would have been prima facie obvious to combine the teachings of Miklaszewski, Liu, Oezkur, and Haase to advantageously achieve a method of diagnosing a subject with AKI by determining the IL-6 level or IL-6:IL-10 ratio in combination with determining hFABP levels in a cardiac surgery subject, wherein increased levels of these biomarkers indicates risk of developing AKI, and treating an identified subject.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It was well-known to combine the methods of Miklaszewski, Liu, and Oezkur with those of Haase, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

	With respect to the limitations of claim 3, although neither Miklaszewski nor Liu specifically teach that the pre-operative level of IL-6 which is indicative of AKI is about three times that of IL-10, both references do show that IL-6 is elevated in subjects with AKI.  In particular, Liu demonstrated that the level of IL-6 in subjects with AKI was 2-fold higher than IL-6 levels in subjects without AKI (Fig. 1), while IL-10 levels were unchanged (p. 3, 2nd column, 1st full paragraph).  Therefore, one of ordinary skill would have expected that an IL-6 level that is 2-fold higher than IL-10 would be indicative of AKI, and therefore a level of IL-6 that is 3-fold higher than the IL-10 level would also be indicative of AKI.
claim 4, Oezkur and Liu showed increased hFABP and IL-6 levels, respectively, immediately prior to cardiac surgery in subjects who developed AKI compared to those which did not develop AKI.  Miklaszewski also discloses increased IL-6 levels prior to surgery (p. 379, 1st column, last paragraph; Table 3).  One of ordinary skill would have reasonably expected that the hFABP and IL-6 levels were increased in these subject prior to the measured time points (time of admission in Oezkur, 0 hours after surgery – i.e. at the time of surgery, in Liu and Miklaszewski), as it would have been unlikely that the hFABP and IL-6 levels were normal until those specific time points.  Thus, one of ordinary skill would have expected that pre-operative measurements of hFABP and IL-6 would also be useful for determining the risk of developing AKI after surgery, wherein increased levels of hFABP and IL-6 would be suggestive of increased risk of AKI.  One of ordinary skill could have readily determined the optimal time for measurement of hFABP and IL-6, or IL-6/IL-10 in order to most effectively predict risk of developing AKI.  MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).

With respect to the limitations of claim 5, Oezkur teaches pre-operative measurement of hFABP in adult subjects (see Table 1).  Similarly, Miklaszewski and Liu measured IL-6 pre-operatively (at 0 hours after surgery – see Table 1 of Miklaszewski and Fig. 1 of Liu).  Although Miklaszewski and Liu measured IL-6 levels in children, they show that IL-6 levels were increased prior to surgery in subjects who developed AKI (while IL-10 was unchanged), and given this knowledge, it would have been obvious to extend these observations to adult subjects, wherein IL-6 and fFABP levels were measured in subjects who are greater than 18 years old, wherein increased levels of these biomarkers are indicative of increased risk of developing AKI.  Furthermore, because Liu shows that IL-10 levels were unchanged between subjects who developed AKI and those who did not, a skilled artisan would also have expected than at increased IL-6/IL-10 ratio would indicate that a subject is at risk of developing AKI, and the skilled artisan would have had the motivation to assess this ratio in subjects who are greater than 18 years old.
With respect to the limitations of claim 6, Miklaszewski and Liu both measured pre- and post-operative levels of IL-6 in subjects less than 18 years of age, wherein both pre- and post-operative levels of IL-6 were increased in subjects who developed AKI as compared to subjects who did not develop AKI.  Although Oezkur showed increased pre-operative levels of hFABP in adult subjects who developed AKI compared to those who did not, one of ordinary skill would have nevertheless known that cardiac surgery patients with increased pre-operative levels of hFABP would be at risk of developing AKI, as would subjects with increased pre- and post-operative IL-6 levels.  It would have been obvious to extend the observations of Oezkur to subjects who are less than 18 years of age, as one of ordinary skill would have 
With respect to the limitations of claims 10-16, Miklaszewski, and Oezkur disclose pre-surgical levels of IL-6 and hFABP, respectively, in cardiac subject which did not develop AKI, while Liu suggests determination of an IL-6:IL-10 ratio.  Miklaszewski, Liu, and Oezkur suggest the general limitations of the claims, namely pre- and/or post-surgical measurement of IL-6, IL-6/IL-10, and hFABP in cardiac surgery patients, and comparison of these levels to the levels of these biomarkers in a sample from a corresponding surgical population, namely the levels of these biomarkers in subjects who did not develop AKI after cardiac surgery.  One of ordinary skill could have readily determined specific cut-off percentages/values for each of these biomarkers given the data in Miklaszewski, Liu, and Oezkur as starting points (see MPEP 2144.05 and In re Aller, cited above. 
With respect to the limitations of claim 17, Miklaszewski (p. 380, 1st column, 2nd paragraph) and Liu (paragraph spanning p. 2-3) each utilized immunoassays for measurement of IL-6 and IL-10, and Oezkur (p. 2, 1st column, last paragraph of Methods) utilized an immunoassay for measurement of hFABP. 


Applicants’ arguments

	In the response received on 10/14/2020, the Applicants note that the Office Action asserts that Oezkur teaches a correlation between pre-operative serum hFABP levels and development of AKI.  The Applicants argue that although Oezkur does teach obtaining blood samples at hospital admission and after induction of anesthesia, Oezkur only teaches that hFABP was measured after introduction of anesthesia and 30 minutes after aortic clamping (p. 118, 1st column, 4th paragraph).  While blood samples were taken at hospital admission, hFABP was not disclosed as having been measured in these samples, and whether or not hFABP was the same or different from hFABP levels measured after introduction of anesthesia is not known.
	Furthermore, the Applicants argue that the term “pre-operative” as used in Oezkur appears to be different from the meaning ascribed to it by others.  Specifically, Oezkur indicates that “pre-operative” encompasses a time period following introduction of anesthesia.  However, it is well-known in the art that surgery comprises three distinct phases, namely (1) pre-operative phase, (2) intra-operative phase, and (3) post-operative phase, and it is further well-established that the pre-operative phase does not encompass administration of anesthetic.  This is encompassed by the intra-operative phase and occurs during surgery.  Thus, in accordance with the generally accepted meaning of the term, “pre-operative” does not encompass the period of time following administration of anesthesia.

	The Applicants further argue that one of ordinary skill would not expect biomarker levels to necessarily be the same before and after administration of anesthetic, as anesthesia can affect biomarker levels.  The Applicants cite Kahn et al (Clin. Proteom., 2015, 12:19, cited in the IDS filed on 10/14/2020), which discusses the effect of anesthesia on biomarker levels in blood samples taken prior to and after induction of anesthesia.  Kahn teaches that biomarker values may be systematically biased if the sample is taken prior to surgery or subsequent to anesthesia in the operation theatre, and that such an increase, decrease or stable concentration of individual markers may be different for each marker and cannot be predicted.
	The Applicants assert that Oezkur does not actually teach pre-operative levels of hFABP, and the findings therein would not be expected by one of ordinary skill to reflect the levels of hFABP pre-operatively, i.e. prior to administration of anesthetic.
	Furthermore, regarding post-operative hFABP levels, Oezkur clearly teaches that postoperative hFABP was not associated with AKI.
	Therefore, Oezkur does not teach or suggest the limitations of the claimed invention, wherein these deficiencies are not overcome by Miklaszewski,, Liu, and Haase.

	Response
	These arguments have been fully considered and are not persuasive.  Regarding Applicants’ arguments that Oezkur does not teach or suggest measurement of pre-operative levels of hFABP, it is noted that Oezkur makes it a point to clearly emphasize that pre-operative hFABP levels correlate with AKI.  While Oezkur teaches that hFABP was measured at the time of anesthesia, one of ordinary skill would have understood that this measurement was prior to the surgical procedure, as Oezkur appears to contrast this measurement to the measurement obtained 30 minutes after aortic clamping (i.e. the aortic clamping/surgical procedure had not occurred at the time the first hFABP measurement occurred).
	Furthermore, even if Oezkur could not be considered as explicitly teaching pre-operative measurement of hFABP levels, one of ordinary skill would not have expected that the hFABP levels were only increased at the exact time of anesthesia administration.  A skilled artisan could have reasonably expected that the hFABP levels in subjects prone to development of AKI were elevated before the surgical 
	Applicants’ arguments regarding the effect of anesthesia on biomarkers, and the citation of Kahn et al, are acknowledged.  However, Kahn shows that the effect of anesthesia on biomarker expression is not the same for all biomarkers.  Kahn measured the levels of squamous cell carcinoma antigen (SCC), carcinoembryonic antigen (CEA), and CYFRA 21-1 at 1-2 days prior to surgery (T1), on the same day by venipuncture (T2), and after induction of anesthesia via arterial catheter (T3) (see abstract).  In particular, Kahn showed that expression of SCC was strongly increased after induction of anesthesia, whereas expression of CYFRA 21-1 was only weakly increased after anesthesia, and CEA expression was not increased after anesthesia (see Fig. 2, comparing T1 and T3 time points).
	In reading the Kahn reference, one of ordinary skill would have known that the effect of anesthesia appears to be specific to a given biomarker, and it cannot be said that anesthesia alters the expression of all biomarkers, given that CEA expression was not changed after induction of anesthesia, and CYFRA 21-1 was only weakly changed.  Kahn is silent with respect to measurement of hFABP, and provides no teaching that hFABP is altered by anesthesia.  In view of the unpredictability it shows, it cannot be said with any certainty that the levels of all biomarkers, and in particular hFABP, would be necessarily altered or otherwise influenced by administration of anesthesia.
	Therefore, in reading Oezkur, one of ordinary skill would have reasonably expected that an elevated level of hFABP prior to cardiac surgery is a good indicator of increased risk of developing AKI after said surgery.  In view of these teachings, it would have been obvious to a skilled artisan to measuring pre-operative hFABP levels in combination with pre- or post-operative IL-6 or IL-6:IL-10, as suggested by Miklaszewski and Liu, for diagnosis of subjects at risk for AKI after cardiac surgery.


Conclusion
No claim is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646